                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


THE HARTFORD COURANT COMPANY,
LLC,

                      Plaintiff,

              v.
                                                       Civil Action No.
PATRICK L. CARROLL III, in his Official
Capacity as Chief Court Administrator of the
Connecticut Superior Court; and

ANN-MARGARET ARCHER; KAREN A.
BERRIS; ROBERT BURKE; ANTONIO
D'ADDEO; RALPH DAGOSTINE; CYNTHIA
DEGOURSEY; JILL DRISCOLL; CAROLINE
FARGEORGE;TAMMY FLUET; DAVID S.
GAGE; ERIC R. GROODY;LISA C.
GROODY; RICHARD L. HAAS,JR.; KERRI
HALL; WILLIAM M. HOEY; JUDITH LEE;
LAURA A. LEIGH; DEBORA KASZUBA
NEARY; CARA PARKINSON; BRANDON
PELEGANO; GINA PICKETT; JAMES
QUINN; JENNIFER ROBINSON; MARK
SHEA; ROY SMITH, JR.; GIOVANNI
SPENNATO; GEOFFREY STOWELL;
HARALABOS VALASSIS; JULIE VANAM;
ROBERT A. WILOCK,II; BRANDI
YANAVICH; and MARCI YOUNG,in their
respective Official Capacities as Chief Clerks
and Deputy Chief Clerks in the Judicial District
and Geographical Area courts of the
Connecticut Superior Court,

                      Defendants.



                PLAINTIFF'S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, the Plaintiff The Hartford Courant Company, LLC ("the

Courant"), by and through its counsel, states the following:

                                                   1
       The Courant is a subsidiary of Tribune Publishing Company, which is a publicly held

company. There is no publicly held corporation owning 10 percent(10%)or more of Tribune

Publishing Company.

Dated: December 11, 2019

                                           Respectfully submitted,

                                           THE HARTFORD COURANT COMPANY,LLC



                                           By
                                                William S. Fish, Jr.(ct05349)
                                                Alexa T. Millinger(ct29800)
                                                HINCKLEY, ALLEN & SNYDER LLP
                                                20 Church Street, 18th Floor
                                                Hartford, CT 06103
                                                Phone: 860.331.2700
                                                Facsimile: 860.278.3802
                                                wfish@hinckleyallen.com
                                                amillinger@hinckleyallen.com

                                                Katie Townsend (pro hac vice pending)
                                                THE REPORTERS COMMITTEE FOR
                                                FREEDOM OF THE PRESS
                                                1 156 15th St. NW,Suite 1020
                                                Washington, D.C. 20005
                                                Phone: 202.795.9300
                                                Facsimile: 202.795.9310
                                                ktownsend@rcfp.org

                                                Its Attorneys




                                                2
